DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “32”, “524” in para [00108]-[00120].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “526A”, “526a” in fig. 1E2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 - 2 are objected to because of the following informalities:  
Claim 1 line 2, “including ;” should be changed to – including : --;
Claim 2 line 2, “including ;” should be changed to – including : --
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 10, “the laminations” lack of proper antecedent basis.  It appears the proper antecedent basis (laminations) should be used because the subject matter “the laminations of each of the laminated stator pole segment pieces” had not mentioned in previously lines of the claim.
Claim 2 line 6, “the flux density distribution” lacks of antecedent basis.  It appears the proper antecedent basis (a flux density distribution) should be used because the subject matter “flux density distribution” had not mentioned in previously lines of the claim.
Claim 2 line 11, “inner rotor assembly” lacks of antecedent basis.  It is unclear if the limitation refer to the parent limitation or is an additional limitation to claim 2.  It appears the proper antecedent basis (the inner rotor assembly) should be used to refer back to the previously recited element.
Claim 2 line 17, “the rotor core assemblies” is indefinite because it is unclear which of rotor assemblies are mentioned.  There are three rotor cores in the claim 2: an inner rotor core, a first axial rotor core, and a second axial rotor core, and there is none of “rotor core assemblies” mentioned in previously line of the claim 2.  For examination purpose, it is understood as all of the rotor cores are recited, the inner rotor core, the first axial rotor core, and the second axial rotor core.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 2 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of copending Application No. 17/412117 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant application invention
Copending Application No. 17/412117
2. A Torque Tunnel Halbach Array electric machine comprising: 
     a magnetic toroidal cylinder including; 
     an inner rotor assembly, the inner rotor assembly comprising a plurality of inner permanent magnets positioned about and coupled to an inner rotor core, wherein the plurality of inner permanent magnets form a plurality of flux shaping Halbach Arrays configured to focus the Flux Density Distribution (FDD) in the magnetic toroidal cylinder; 
     a first axial rotor assembly, the first axial rotor assembly comprising a plurality of permanent magnets positioned about and coupled to a first axial rotor core, wherein the plurality of first axial permanent magnets form a plurality of flux shaping Halbach Arrays configured to focus the FDD in the magnetic toroidal cylinder, the first axial rotor assembly coupled at an inner edge to a first end of inner rotor assembly; 
     a second axial rotor assembly, the second axial rotor assembly comprising a plurality of permanent magnets positioned about and coupled to a second axial rotor core, wherein the plurality of second axial permanent magnets form a plurality of flux shaping Halbach Arrays configured to focus the FDD in the magnetic toroidal cylinder, the second axial rotor assembly coupled at an inner edge to a second end of the inner rotor assembly; such that, the rotor core assemblies form a three sided magnetic torque tunnel comprising at least a first magnetic pole tunnel segment and a second magnetic pole tunnel segment, and 
     a coil winding assembly positioned within the magnetic toroidal cylinder, the coil winding assembly including a plurality of coils, wherein the first or second magnetic pole tunnel segment surround at least one of the plurality of coils.
2. A Torque Tunnel Halbach Array electric machine comprising: 
     a magnetic toroidal cylinder including; 
     an inner rotor assembly, the inner rotor assembly comprising a plurality of inner permanent magnets positioned about and coupled to an inner rotor core, wherein the plurality of inner permanent magnets form a plurality of flux shaping Halbach Arrays configured to focus the Flux Density Distribution (FDD) in the magnetic toroidal cylinder; 
     a first axial rotor assembly, the first axial rotor assembly comprising a plurality of permanent magnets positioned about and coupled to a first axial rotor core, wherein the plurality of first axial permanent magnets form a plurality of flux shaping Halbach Arrays configured to focus the FDD in the magnetic toroidal cylinder, the first axial rotor assembly coupled at an inner edge to a first end of inner rotor assembly; 
     a second axial rotor assembly, the second axial rotor assembly comprising a plurality of permanent magnets positioned about and coupled to a second axial rotor core, wherein the plurality of second axial permanent magnets form a plurality of flux shaping Halbach Arrays configured to focus the FDD in the magnetic toroidal cylinder, the second axial rotor assembly coupled at an inner edge to a second end of the inner rotor assembly; such that, the rotor core assemblies form a three sided magnetic torque tunnel comprising at least a first magnetic pole tunnel segment and a second magnetic pole tunnel segment, and 
     a coil winding assembly positioned within the magnetic toroidal cylinder, the coil winding assembly including a plurality of coils, wherein the first or second magnetic pole tunnel segment surround at least one of the plurality of coils.


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show an electric machine having a fractional slot concentrated winding, as recited in claim 1, comprising: 
a coil winding assembly including: 
a first laminated stator pole segment having a shape of a tapered H, and 
a second laminated stator pole segment having a shape of a tapered H, wherein at least the first and second laminated stator pole segments are coupled together to form a ring-like stator core having a plurality of circumferentially distributed stator poles and slots for coils, wherein each of the first and second stator pole segments comprises a plurality of laminated stator pole segment pieces oriented in a radial direction and configured to form a unified stator pole segment having a 3D flux path, and wherein laminations of each of the laminated stator pole segment pieces have a shape of a U.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ley et al. (US 2008/0278020 A1) teaches a stator of an electrical machine operable as a motor or a generator, applicable to a radial-axial type machine. The stator includes a plurality of stator segments disposed circumferentially about an axis. Each segment has a generally wedge shaped core and a winding wound around the core. The winding is bent to have portions that are disposed on multiple planes. The core includes an elongated wedge tip portions aligned parallel to the axis and an outer radial face opposite to the tip portion. The multiple planes include at least one plane substantially normal to the axis and at least one plane tangential to the radial face.
Rao (US 2007/0228860 A1) teaches a motor with three gaps produces higher torque than existing one or two gap motors. The motor uses both one radial and two axial gaps to produce torque. A single stator is provided with an essentially "U" shaped rotor shell having permanent magnets with back iron. The stator has loops of coil windings separated by pole pieces. Current flowing in three segments of the coils interacts with the fields from the permanent magnets to produce more torque. The plane of the coils extends through the centerline of the stator. In a given plane through the motor axis, the same polarity of the magnets on the rotor face the stator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834